Citation Nr: 0009601	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-06 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $7,623.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
October 1945.  He died in June 1972, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1993 decision of the RO's Committee on 
Waivers and Compromises which denied the appellant's request 
for waiver of recovery of an overpayment of Section 306 
pension benefits in the amount of $7,623.  

In March 1994, the appellant's son, as her agent, appeared 
and testified at a Travel Board hearing which was conducted 
by a member of the Board (who later left the Board).  In 
September 1994, the case was remanded to the RO for 
additional evidentiary development.  In February 1998, the 
appellant and her son appeared and testified at a Travel 
Board hearing which was conducted by another member of the 
Board (who subsequently left the Board).  In a March 2000 
letter, the appellant was provided another opportunity to 
appear before a member of the Board who would be responsible 
for making a determination in her case, but in a response 
that month she indicated she no longer desired a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded Section 306 pension benefits 
effective from June 1972, based on Social Security income; 
she was notified at the time of her award in August 1972 and 
thereafter in November 1985 that her pension benefits were 
based on countable annual income and that it was her duty to 
inform the VA of any income changes.  

3.  In Section 306 Pension Eligibility Verification Reports 
(EVRs) submitted in October 1987, October 1988, November 
1989, November 1990, and December 1991, the appellant 
reported that her sole income was monthly Social Security 
benefits; in a December 1992 EVR, she reported income from 
monthly Social Security, a monthly state pension of $42, and 
annual wages (in 1992) of $689.50.  

4.  By letter in December 1992, the RO notified the appellant 
of a proposal to terminate her pension benefits, effective 
January 1, 1988, on the basis of unreported employment income 
(in excess of $6,000) and retirement income (at least $35 
monthly); by letter in April 1993, the RO notified the 
appellant of the termination of her pension.  

5.  In a July 1993 decision, the RO's Committee on Waivers 
denied the appellant's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$7,623.  

6.  A January 1995 letter from Advertising Information 
Services, Inc. confirms that it had employed the appellant 
from December 1987 though April 1994; at a May 1998 hearing, 
the appellant acknowledged that she was mistaken in failing 
to report her employment income for the period in question on 
her EVRs.      

7.  For the period of January 1, 1988 through March 1993, the 
appellant was paid $7,623 in Section 306 pension benefits 
when she was due $0, thus creating a $7,623 overpayment.

8.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report the entire amount of her income in a timely manner to 
VA.  

9.  Recovery of the overpayment of Section 306 pension 
benefits would deprive the appellant of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the appellant.

10.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant is not in receipt of VA 
pension.

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of Section 306 pension benefits in 
the amount of $7,623 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid Section 306 pension benefits 
on the basis that her countable income did not exceed the 
maximum annual limit when, in fact, her actual income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in July 1993 denied the 
appellant's request for waiver of recovery of the $7,623 
debt, which was calculated after the RO discovered unreported 
income of the appellant.    

By letter in August 1972, the appellant was awarded Section 
306 pension benefits effective from June 1972.  The RO 
informed her that her right to continued pension payments 
were explained in an attached VA Form 21-6895.  In the form, 
the RO informed her that her monthly pension rate depended on 
the amount of her annual income, and that she must 
immediately report if she began to receive additional income 
which would cause her annual income to exceed the maximum 
limit for the rate of pension being paid to her in order to 
avoid an overpayment that was subject to recovery.  

In a September 1974 letter, the RO explained to the appellant 
the intent of the pension program, informing her that the law 
related pension rates to income.  The RO indicated that 
income derived from various sources including Social Security 
that provided money for living expenses was considered in 
determining the amount of pension to be paid.  

In a November 1985 pension letter, the RO notified the 
appellant that her award was amended based on an eligibility 
verification report (her October 1985 report reflected that 
her sole income was from Social Security).  Enclosed with the 
letter was VA Form 21-8767, notifying her to immediately 
report any change in income. 

In Section 306 Pension Eligibility Verification Reports 
(EVRs) received in October 1987, October 1988, November 1989, 
November 1990, and December 1991, the appellant reported that 
her sole monthly income was from Social Security.  She 
indicated "0" in the box requesting information as to any 
employment or other retirement income.  On each report, other 
than the 1991 report when she gave no response, the appellant 
checked the box for "no" in response to whether she had 
worked at any time during that year.  She listed medical 
expenses, including Medicare, of $545 in 1987, $416 in 1988, 
$734 in 1990, $909 in 1991.  

In a December 1992 EVR, the appellant reported monthly income 
of $665 from Social Security and $42 from a New York state 
pension, and annual wages from all employment of $689.50 for 
1992.  

In a December 1992 letter, the RO informed the appellant of a 
proposal to terminate her pension benefits, effective January 
1, 1988, based on information she provided indicating 
previously unreported income in the form of wages and 
retirement income.  The RO also indicated receipt of 
verification reports from the New York State and Local 
Retirement Employees Retirement System indicating her receipt 
of $35.32 monthly for life, and from Advertising Information 
Services Inc. indicating that she was paid wages beginning in 
December 1987 and that her wages were $6,386 in 1989, 
$8,207.75 in 1990, and $8,505.25 in 1991.  She was informed 
that the effective date of the termination would be 
reconsidered if she submitted evidence of the date she began 
work and the gross amounts earned.  

In a December 1992 pension letter, the RO notified the 
appellant that her award was being continued at $121 based on 
her EVR.  The RO reminded her to immediately notify it if 
there was any change in her income.  

By letter in April 1993, the RO notified the appellant that 
her benefits were terminated, effective January 1, 1988, as 
previously proposed.  The RO informed the appellant that the 
adjustment resulted in an overpayment of benefits which had 
been paid to her.  

In an April 1993 letter, the appellant expressed her 
confusion over the RO's December 1992 pension letters.  She 
indicated that she cashed her checks believing she was still 
entitled to pension, as stated in one of the RO's letters.  
She stated that she worked to preserve her dignity and 
independence and to avoid receiving benefits from social 
services.  She indicated that her $121 monthly pension helped 
with her household expenses.  She returned her April 1993 
pension check for $121.

In May 1993, the appellant, through her son, requested a 
waiver of recovery of the overpayment of benefits.  It was 
noted that the veteran left no survivor benefit and only 
enough insurance to cover funeral expenses, that the 
appellant still worked at age 75, that she lived from 
paycheck to paycheck and had no savings, and that the 
creation of the overpayment was by accident or oversight.  It 
was stated that the appellant was unaware she was being 
overpaid.  A June 1993 financial status report reflects that 
her monthly income exceeded her monthly expenses.  

In a July 1993 decision, the RO's Committee on Waivers denied 
the appellant's request for waiver of recovery of an 
overpayment of Section 306 pension benefits in the amount of 
$7,623.  

In an August 1993 letter, the appellant, through her son, 
indicated her disagreement with the RO's decision.  It was 
noted that she could not work much longer due to failing 
health and that she lived simply, from paycheck to paycheck.  
It was claimed that the debt was the result of the 
appellant's lack of understanding and action regarding the 
RO's instructions concerning income changes.  (It was noted 
that the appellant did not dispute the fact that the RO sent 
adequate instructions.)

At a March 1994 Travel Board hearing, the appellant's son 
(her agent) testified that when the veteran died he left the 
appellant no survivors' benefits or pension so she had to 
support herself by working a number of part-time jobs and had 
a fluctuating income; that she was currently 76 years of age 
and still working but would be losing her job next month 
because her employer was relocating; that she was not an 
administrative-type of person; that she had no savings and 
lived a meager life; and that she was unable to repay the 
debt.

In an April 1994 letter, the appellant's son indicated that 
the appellant expected to lose her job on April 29, 1994 and 
would thereafter have no income other than Social Security.  

In a December 1994 letter, the RO requested the appellant to 
furnish information regarding her current employment and 
weekly wages.  If she was no longer employed, the RO 
requested the date of her termination and the total amount 
she earned from the beginning of the year until her last day 
of work.  

In response, a January 1995 letter from the appellant's 
former employer, Advertising Information Services, Inc., was 
received, indicating that she was employed from December 7, 
1987 to April 29, 1994 and had a gross income of $4,452.48 at 
termination.  

At a May 1998 Travel Board hearing, the appellant testified 
that she was living on Social Security and a small state 
pension and that she was left with very little after monthly 
expenses were paid; that her sons helped her from time to 
time; that the veteran left her without a pension; that it 
was a "big mistake" for her to indicate that she was not 
working on the pension forms; that she did not report she 
worked in order to avoid all the "red tape"; that at the 
time she was working her state of mind was such that she 
believed it a necessity to receive money she could depend 
upon; that she could no longer work due to a heart problem; 
and that she did not have any money to repay the debt.  The 
appellant's son testified that the appellant lived simply, 
had no money, and could not repay the debt.  At the hearing, 
the appellant submitted a financial status report showing 
that her monthly income exceeded her monthly expenses.  

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Section 306 death pension is a benefit payable by 
VA to surviving spouses of veterans of a period of war 
because of disability.  The appellant was receiving pension 
under the provisions of Public Law 86-211, now known as 
Section 306 pension, because Section 306 of Public Law 95-588 
authorized persons entitled to receipt of pension on December 
31, 1978, to elect to continue to receive such pension at the 
rate payable on that date.  See 38 C.F.R. § 3.960(a) (1999).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the surviving 
spouse.  38 U.S.C.A. §§ 1541(a); 38 C.F.R. §§ 3.3(b)(3), 
3.26.  Payments of any kind from any source shall be counted 
as income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(a).  
Retirement benefits, including Social Security benefits minus 
10 percent, are considered in determining income, as are 
earnings from employment and investments.  38 C.F.R. 
§ 3.262(e) and (f) (1999).  Unreimbursed medical expenses 
which have been paid and which exceed 5 percent of the 
claimant's reported annual income will be excluded from 
annual income.  38 C.F.R. § 3.262(l) (1999).  

Section 306 pension must be terminated if the pensioner's 
income exceeds the amount stated in 38 C.F.R. § 3.26(a).  38 
C.F.R. 3.960(b)(4) (1999).  The annual income limit for a 
surviving spouse was $7,068 effective in December 1987, 
$7,351 effective in December 1988, $7,697 effective in 
December 1989, $8,113 effective in December 1990, $8,414 
effective in December 1991, and $8,667 effective in December 
1992.  38 C.F.R. § 3.26(a).

A review of the record shows that the appellant was paid 
Section 306 pension benefits for the period of January 1, 
1988 through March 1993 solely on the basis of Social 
Security income, when in fact she received additional 
employment income (and retirement income) beginning in 
December 1987 which had not been reported.  The appellant 
does not contest, and indeed she has confirmed, the receipt 
of the additional annual income, which was in excess of 
$6,000.  Her countable annual income from Social Security and 
wages clearly exceeded the maximum limit beginning in 1988.  
The appellant provided evidence of medical expenses she paid 
for the period in question, but these expenses are not enough 
to reduce the amount of countable annual income below the 
maximum limit.  On the basis of the verifications of the 
income that the appellant had previously failed to report, 
the RO terminated her pension effective January 1, 1988, 
which is in accordance with the provisions of 38 C.F.R. 
§ 3.960.  This action created an overpayment of $7,623 (i.e., 
$121 a month times 63 months for the period of January 1988 
through March 1993).  The Board concludes the overpayment of 
pension benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its July 1993 decision found that 
waiver of recovery of an overpayment of Section 306 pension 
benefits was not precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved death 
pension benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether 

reliance on VA benefits resulted in 
relinquishment of a valuable right or the 
incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the appellant was solely at fault in the creation of the 
debt because she failed to report in a timely manner the 
entire amount of her income, specifically income from 
employment and retirement, for the period in question.  The 
record shows that the appellant was awarded Section 306 
pension benefits effective from June 1972.  She was informed 
by the RO at the time of the award in August 1972 and 
thereafter in a November 1985 letter that her award of 
pension was based on countable annual income and that she 
must immediately report any changes in sources and amounts of 
income.  Despite the reminder of her duty to report, the 
appellant failed to inform the RO of the total amount of her 
income in EVRs received annually from October 1987 to 
December 1992.  It was not until after the RO discovered the 
additional income from wages and retirement income, and the 
appellant confirmed the receipt of the additional income, 
that the RO learned of the full extent of her income.  The 
appellant claimed at her May 1998 hearing that she needed the 
regular pension payments, but she acknowledged that failing 
to report the fact that she was working was a mistake on her 
part even though she was trying to avoid "red tape" in 
doing so.  Nevertheless, she should have known of her duty to 
accurately report her income, but she failed to report her 
employment and retirement income on her EVRs which led to the 
creation of the overpayment.    

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
appellant's 

pension benefits.  It is clear that the appellant's actions, 
or lack of action, caused the overpayment without any fault 
on the part of VA to offset her fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The most recent information concerning the 
appellant's assets, income, and expenses was submitted in a 
financial status report in May 1998.  She reported a monthly 
net income of $784 consisting of $736 from Social Security 
and $48 from retirement income.  The appellant related total 
monthly expenses of $750, including $475 for rent or mortgage 
payment, $150 for food, $25 for utilities and heat, and $100 
for other living expenses such as medications and toiletries.  
She reported no debts.  She listed assets of $125 cash in the 
bank, $50 cash on hand, and a 1986 automobile valued at $500.  
Her monthly net income exceeded her expenses by $34.  She 
also indicated she could not repay any amount of her monthly 
surplus toward her debt.  

Based on the income and expense information of record, it is 
concluded that the record does tend to support her claim that 
recovery of the debt would endanger the appellant's ability 
to provide for basic necessities.  The financial status 
report shows a $34 a month surplus; however, her income is 
only $784 per month.  At the May 1998 hearing, it was argued 
that the appellant lived from month to month on a fixed 
income and that she had no money with which to repay the 
debt.  Certainly an attempt to repay the debt in an amount in 
excess of the reported surplus would endanger her ability to 
provide for life's necessities.  The surplus income that she 
reported is so small as to be insignificant in repaying the 
indebtedness in a reasonable time period.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the appellant is not in receipt of VA benefits.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the appellant, which she in turn 
failed to rectify, and she, in turn, benefited.  To allow her 
to profit by retaining money erroneously paid as a result of 
her own fault under these circumstances clearly constitutes 
unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The appellant is solely 
at fault in the creation of the debt because she failed to 
report the total amount of her income to the RO in a timely 
manner, as requested.  To allow her to retain $7,623 when she 
has not shown her entitlement to such benefits would 
constitute unjust enrichment for her.  Also, recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, she has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.  The only factor in her favor is the 
question of financial hardship; however, under the 
circumstances of this case with all other factors being 
against her claim and in particular the degree of her fault 
in the creation of the overpayment, the Board finds that the 
Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the appellant is not for application in this case.


ORDER

Waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $7,623 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

